Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 1/31/2019.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 12-13 and 15-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A.  The following terms lack antecedent basis:	
(i) the second threshold value (line 1 of claim 12; line 1 of claim 13).  Correction is required.
(ii) the selected model (line 2 of claim 15).  Correction is required.
B.  The applicant recites “The method of claim 10” on line 1 of claim 12, which is an inappropriate dependent.  For the purpose of art rejection, it is interpreted as “The method of claim 2”, or “The method of claim 11”, as best understood and as it appears to be.  Correction is required.
C.  The applicant recites “The method of claim 10” on line 1 of claim 13, which is an inappropriate dependent.  For the purpose of art rejection, it is interpreted as “The method of claim 2”, or “The method of claim 11”, as best understood and as it appears to be.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.  Claims 1, 3-4, 8-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu U.S Publication No. 2018/0096261.
As to claim 1, Chu teaches a method, comprising: 
using a training dataset to train an unsupervised machine learning trained model (…The sensor data 265 may be provided and pre-processed to make the data ready for consumption by the selected ensemble of unsupervised machine learning algorithms…, paragraph 0055 page 7); 
determining corresponding gradient values (…stochastic gradient descent (SGD) is used to determine the entropy-based weightings…, paragraph 0091 page 12) for a plurality of entries included in the training dataset using the trained unsupervised machine learning model (…The unsupervised machine learning algorithms may each independently use (e.g., in parallel) the sensor data 265 to make various anomaly predictions for each data point or subset of data points in the sensor data 265 (e.g., as defined for the domain (e.g., set of sensors) for which the anomaly detection model is to be developed)…, paragraph 0055 page 7); 
selecting a first subset of the training dataset based on the determined corresponding gradient values and a first threshold value selected from a set of threshold values (…A weighting engine 250 may utilize the results of each of the machine learning algorithms' performances using the sensor data 265 to determine an entropy value for each performance of the algorithms. The entropy value may then be utilized by the weighting engine 250 to autonomously determine a weighting for each of the machine learning algorithms' results. These weightings may then be applied to each of the predictions, or votes, of each respective algorithm to determine an aggregate, ensemble prediction for each data point or collection of data points. This ensemble prediction may be designated as a pseudo label (representing an ersatz ground truth) corresponding to that particular data point. Accordingly, running the ensemble of machine learning algorithms may be used to generate (e.g., using a label generator 255) a set of pseudo labels 275 for the sensor data…, paragraph 0055 page 7); and 
using a labeled version of the selected first subset to train a first supervised machine learning model to detect one or more anomalies (…This set of pseudo labels may be used as a training data set for a supervised machine learning algorithm (e.g., selected for use by a model generator 260) to determine a corresponding supervised machine learning anomaly detection model based on the labels 275…, paragraph 0055 page 7). 
As to claim 3, Chu further teaches the unsupervised machine learning trained model is a clustering algorithm (…classifying the sample can include clustering the sample with other samples based on corresponding features of the samples. Classifying the sample can further include determining a set of features relevant to a cluster of samples. Classifying the sample can also include determining whether to classify the sample as malware and/or determining whether the sample is likely one of one or more families of malware…, paragraph 0085 page 11). 
As to claim 4, Chu further teaches the trained unsupervised machine learning model is configured to generate a gradient range for entries included in the training dataset (…stochastic gradient descent (SGD) is used to determine the entropy-based weightings…, paragraph 0091 page 12). 
As to claim 8, Chu further teaches applying a validation dataset to the first trained supervised machine learning model (…This set of pseudo labels may be used as a training data set for a supervised machine learning algorithm…, paragraph 0055 page 7). 
As to claim 9, Chu further teaches the first trained supervised machine learning model is associated with one or more corresponding performance metrics based on the validation dataset being applied to the first trained supervised machine learning model (…This resulting anomaly detection model (e.g., 280) may then be provided to anomaly detection logic (e.g., 220) on a management system (e.g., 205), IoT gateway, a device (e.g., 105b,d), etc. to detect anomalies occurring in subsequently generated sensor data generated by the corresponding sensors or groups of sensors…, paragraph 0055 page 7). 
As to claim 10, Chu further teaches the one or more corresponding performance metrics include at least one of a number of false positives, a number of false negatives, a number of true positives, or a number of true negatives (…positive samples may be far away from the negative samples in metric distance, while in other contexts positive samples may have low correlation with the positive samples…, paragraph 0045 page 5).
As to claim 14, Chu further teaches receiving a production dataset associated with a computing system (…A data set may be provided to be utilized by each of the multiple unsupervised machine learning algorithm and the entropy may be determined for each of the individual algorithms in the ensemble to determine a weighting to be applied to each of the algorithms…, paragraph 0044 page 5). 
As to claim 15, Chu further teaches inputting one or more entries associated with the production dataset to the selected model, wherein the selected model is configured to output one or more corresponding prediction labels for the one or more entries associated with the production dataset (…A set of pseudo-labels may be generated representing the predictions returned from the machine learning algorithms' processing of the data set and this set of pseudo-labels may then be used as training data for a supervised machine learning algorithm to generate an anomaly detection model corresponding to the device or system from which the data set originates…, paragraph 0044 page 5). 
As to claim 16, Chu further teaches providing a notification to a user device associated with the computing system in the event the one or more corresponding prediction labels indicate that at least one of the one or more entries associated with the production dataset is indicative of anomalous behavior (…The anomaly detection logic 220 may additionally log the reported anomalies and may determine maintenance or reporting events based on the receipt of one or more anomalies. For instance, anomaly detection logic 220 may include functionality for applying a threshold or heuristic to determine an event from multiple anomalies reported by the same or different (nearby or otherwise related) devices (e.g., 105b,d). The anomaly tracker 215 may additionally trigger service tickets, alerts, or other actions based on receiving one or more reported anomalies from the devices…, paragraph 0050 page 6). 
As to claim 17, Chu further teaches the notification includes one or more recommended remediation measures (…The anomaly detection logic 220 may additionally log the reported anomalies and may determine maintenance or reporting events based on the receipt of one or more anomalies. For instance, anomaly detection logic 220 may include functionality for applying a threshold or heuristic to determine an event from multiple anomalies reported by the same or different (nearby or otherwise related) devices (e.g., 105b,d). The anomaly tracker 215 may additionally trigger service tickets, alerts, or other actions based on receiving one or more reported anomalies from the devices…, paragraph 0050 page 6).
As to claim 18, Chu further teaches the notification includes one or more reasons codes, wherein the one or more reason codes indicate one or more features and corresponding feature values included in the production dataset that are indicative of the anomalous behavior (…The anomaly detection logic 220 may additionally log the reported anomalies and may determine maintenance or reporting events based on the receipt of one or more anomalies. For instance, anomaly detection logic 220 may include functionality for applying a threshold or heuristic to determine an event from multiple anomalies reported by the same or different (nearby or otherwise related) devices (e.g., 105b,d). The anomaly tracker 215 may additionally trigger service tickets, alerts, or other actions based on receiving one or more reported anomalies from the devices…, paragraph 0050 page 6).
As to claims 19-20, note the discussion of claim 1 above. 

Allowable Subject Matter
5.  Claims 2, 5-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 10,846,308 discloses detection of never before seen behavioral clusters in large and complicated observed datasets, also known as group (cluster) anomaly detection or detection of zero-day activity.
U.S Patent No. 10,410,135 discloses detecting anomalies in streaming data.
U.S Patent No. 11,151,165 discloses utilizing data flow analysis to perform data classification with respect to a source dataset and a generated derived dataset.
U.S Patent No. 10,733,292 discloses protecting a neural network model against model inversion attacks.
U.S Patent No. 10,402,723 discloses training a machine-learning model to control path-dependent processes. 
U.S Patent No. 10,536,344 discloses privacy-aware model generation for hybrid machine learning systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194